Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This is in response to the amendments filed on 6/21/2021 Claims 25, 26, 33, and 34 have been amended. Claims 25-41 are currently pending and have been considered below. 

Response to Arguments
Applicant’s arguments, see pages 5 and 6 of Remarks, filed 8/24/2021, with respect to claims 25, 33, and their respective dependents have been fully considered and are persuasive.  The 35 U.S.C. 101 and 103 rejections of claims 25-41 has been withdrawn. 

Allowable Subject Matter
Claims 25-41 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art being “Young” (US 2006/0140399), “Mao” (US 2005/0240762), and newly cited “Joye” (US 2011/0085659) and “Gueron” (US 2008/0104402). Young discloses a system for generating a signature for a document, where the generating includes generating an RSA signature for the document and transforming the RSA signature by performing decryption pre-calculations, such 
What is missing from the prior art is a method and system for creation of a lightweight signature, where the signature is created by applying an encryption algorithm to a specifically formatted data element by use of a private key, where the lightweight signature can be utilized in signing operations, as well as being verifiable to prove authenticity of an electronic computing device and a related product without the use of a hash function. The specifically formatted data element being formed in accordance to a signature format comprising specific operations as outlined by instant claims 25 and 33.
The prior art, when considered individually and in combination, does not teach or suggest the subject matter recited by claims 25 and 33, and thus these claims are considered allowable over the prior art of record. The dependent claims which further limit claims 25 and 33 are also considered allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B POTRATZ whose telephone number is (571)270-5329.  The examiner can normally be reached on M-F 10 A.M. - 6 P.M. CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491